DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In view of further search, current amendment and arguments presented by Applicant (04/21/2022), see pages 8-12, with respect to claims 1, 2 , 4, 6-10, 12 and 16-23, have been fully considered and are persuasive. Claims 1, 2 , 4, 6-10, 12 and 16-23 are allowed. 
As to claims 1,2 , 4, 6-10, 12 and 16-23, the Applicant’s admitted prior art, Zhu et al (US 20150304506) disclose a provisioning server may receive updated information from the wireless device, and based at least partially on the received information, determine whether the SIM profile on the VSIM of the wireless device should be changed, and  to change the SIM profile, the provisioning server may determine whether remote credential management procedures are enabled; Liu et al (20160330784) disclose a control switch that selectively couples the SIM application to the physical SIM driver or the simulated SIM driver, wherein the SIM application, when coupled to the physical SIM driver, is configured to read and write on the physical SIM card; and a SIM simulator in communication with the control switch and the simulated SIM driver, wherein the SIM simulator is configured to control the selective coupling of the control switch, and is configured to receive at least one request comprising an authentication request from the simulated SIM driver and transmit at least one response comprising an authentication response to the simulated SIM drive. However, closest prior art of record do not disclose wherein the information of the network operator comprises information regarding activating a subscription profile at another electronic device; in response to identifying based on the information of the network operator that the network operator provides the information regarding activating the subscription profile at the other electronic device, display a user interface for activating the subscription profile at the other electronic device; identify data location information based on the information of the network operator; transmit the data location information to the other electronic device for activating a subscription profile at the other electronic device to use a network provided by the network operator; and manage the subscription profile of the other electronic device at the electronic device based on a user input  (claim 1); wherein the information of the network operator comprises information regarding activating a subscription profile at another electronic device; in response to identifying, based on the information of the network operator, that the network provides the information regarding activating the subscription profile at the other electronic device, displaying a user interface for activating the subscription profile at the other electronic device; identifying, by the electronic device, data location information based on the information of the network operator; transmitting, by the electronic device, the data location information to the other electronic device for activating a subscription profile at the other electronic device to use a network provided by the network operator; and managing the subscription profile of the other electronic device at the electronic device based on a user input (claim 12); and receive, from another electronic device, data location information for activating a subscription profile; receive, based on the data location information, the subscription profile from a network operator; and activate the subscription profile at the electronic device to use a network provided by the network operator, wherein the subscription profile of the electronic device is manageable at the other electronic device (claim 23), in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644